Citation Nr: 0514235	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  01-07 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1983 to July 
1989 and from May to August 1990.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
2000 rating decision by the Department of Veterans Affairs 
(VA) Medical and Regional Office Center (RO) in Wilmington, 
Delaware.


FINDING OF FACT

The veteran's migraine headaches are productive of 
prostrating attacks occurring twice a month; they are not 
productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. § 1151 
(West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in her possession that 
pertains to the claim.  

The record reflects that at a conference with a Decision 
Review Officer in July 2003 and through the statement of the 
case, supplemental statement of the case, and a letter dated 
in July 2003, veteran has been informed of the evidence and 
information necessary to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
in support of her claim, the assistance that VA would provide 
to obtain evidence and information in support of her claim, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  Although VA did 
not specifically inform the veteran that he should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).

The record also reflects that all pertinent available service 
medical records and all available post-service medical 
evidence identified by the veteran have been obtained.  In 
addition, the veteran has been afforded appropriate VA 
examinations.  Neither the veteran nor her representative has 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such existing evidence.  The Board notes that at the 
conference with the Decision Review Officer, the veteran was 
requested to prepare and submit a list of her sick days, to 
include which of the days she had actually had migraines, and 
a diary of her migraines.  She failed to do so.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that, 
"[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board 
is also satisfied that the RO has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the RO readjudicated the veteran's claim on a 
de novo basis following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA and the implementing 
regulations.   



Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2004) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The report of May 2000 VA eye examination notes that the 
veteran was diagnosed with headaches.  The examiner noted 
that it was difficult to say whether the headaches were 
migraines or not.

A February 2001 VA examination report notes that the veteran 
has daily bitemporal headaches for which she takes Tylenol.  
She also has more severe headaches which develop over the 
left eye and cause blurring of vision and incapacitation.  
She also has photophobia, phonophobia, nausea and vomiting.  
In the past she described incapacitating episodes lasting 12 
to 15 hours; but more recently the episodes of incapacitation 
had been lasting six or seven hours.  She stated that she 
lost 30 days at work.  She also stated that, "she has 
difficulty separating headaches from other complaints."  The 
diagnosis was migraine headaches.  

A March 2001 VA outpatient note states that during her 
migraine headaches, the veteran's blurred vision is worse.  

Another March 2001 VA outpatient note states that the veteran 
has one migraine every two weeks.  Her last migraine was the 
previous day.  It lasted eight hours and was accompanied by 
nausea and vomiting.  She requested to be seen by a 
neurologist due to increasingly blurry vision over the 
previous two months.  She stated that she thinks her new 
glasses make her migraines worse.  The examiner instructed 
the veteran to keep a log of her migraines.   

An October 2001 VA primary care follow-up note states that 
the veteran was seen for complaints of daily migraines.  She 
is sensitive to light and has nausea and ringing in the ears 
due to the migraines.  She stated that she takes Excedrin 
migraine which gives adequate relief.  

A June 2003 VA outpatient note states that the veteran's 
headaches are becoming an issue with work.  Preventative and 
treatment therapy were planned.  

A July 2003 primary care follow-up note states that the 
veteran had been taking Imitrex for her migraines.  It worked 
intermittently.  She said that she has to lay down because of 
the headaches and blurred vision.  The veteran also said that 
she arrives late at work a lot and misses time from work due 
to the headaches.  She wakes up with headaches and although 
they tend to improve during the day, they become more severe 
in the evening.  She said that she has nausea with the 
headaches at times.  

According to the report of the July 2003 conference between 
the veteran and a Decision Review, the veteran was instructed 
to provide a list of sick days on which she was 
incapacitated.  The report also states that the veteran 
believed that her supervisor had that information.  The 
report states that the veteran indicated that she had been 
advised about maintaining a log of her headaches.  It also 
states that the veteran agreed to submit a listing of her 
sick days, to include which of the days she had actually had 
migraines.  She also agreed to start a "migraine diary" for 
the next 30-60 days and submit it.

The report of an August 2003 VA examination notes that the 
veteran reported having severe headaches (rated as 9 or 10) 
several times a month.  The headaches are associated with 
nausea, vomiting, photophobia, and occasionally dizziness.  
The headaches last from four hours to four days, and the 
veteran loses work due to this.  She also has less severe 
headaches every day which come and go and are not 
incapacitating.  There was no memory loss or aphasia.  Speech 
was clear.  The examiner opined that the veteran has 
migraines about twice a month which are incapacitating.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The veteran's headache disability is currently assigned a 30 
percent  rating under 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides that migraine headaches are rated based 
upon their frequency and severity.  A 50 percent evaluation 
is warranted for migraines with very frequent, completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  A 30 percent evaluation is 
warranted for migraines with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  

At the August 2003 VA examination the veteran reported that 
several times a month she has severe headaches that last four 
hours to four days.  She also reported that she loses work 
because of her headaches.  Following the examination and 
review of the claims folder, the examiner opined that the 
veteran's incapacitating headaches occurred approximately two 
times per month.  The VA outpatient records also note that 
the veteran stated that she loses work because of her 
migraines.  However, she was instructed to keep a log of her 
headaches and provide a copy of the log and documentation of 
her days of missing work due to headaches.  The medical 
evidence of record is only reflective of the veteran's 
statements that she misses work.  Moreover, the medical 
evidence does not depict a picture of severe economic 
inadaptability due to migraines.  The veteran has not 
provided the number of days she actually missed work in any 
given time period, and she has not followed through with 
providing the evidence to substantiate her claim that her 
headaches are productive of severe economic inadaptability.  
In the Board's opinion, the disability picture more nearly 
approximates the criteria for a 30 percent evaluation than 
those for a 50 percent evaluation.  Accordingly, a higher 
rating is not warranted.

In reaching this decision, the Board has determined that 
application of the evidentiary equipoise rule is not required 
in this case because the preponderance of the evidence is 
against the claim.  


ORDER

Entitlement to a rating in excess of 30 percent for migraine 
headaches is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


